DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 17-22 in the reply filed on 04/07/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thukral (US 2009/0006129).
Regarding Claim 17, Thukral discloses a bolus calculator for determining a bolus of insulin, the bolus calculator comprising: an input terminal including at least one of a user interface (device interface (46); Fig.2), a signal receiver, or a first wired connection connecting the bolus calculator (software (50); Fig.3) to a first electronic device (server computer (12)) (the software (50) is used by the system (10), and the device interface (46) is located within the system connecting the software (50) to a server computer (12)) (With reference to FIG. 3, one illustrative embodiment of software 50 used by the system 10 of FIG. 2 and according to the present invention is shown; parag. [0068], first sentence) (The software 50 will be understood to be configured in a conventional manner to allow for appropriate interaction between the client computer 14 and the server computer 12 for performing user authentication, acquiring and/or storing data in a database and conducting ancillary activities such as background processing of data, automation of triggering events, and the like; parag. [0068], lines 3-9); and an output terminal comprising at least one of a display (monitor (20)), a signal transmitter, or a second wired connection connecting the bolus calculator to a second electronic device (client computer (14)) (The communication interfaces 26 and 32 may be any conventional communication interfaces that provide for electronic communications between the server computer 12 and the client computer 14; parag. [0067], lines 3-6), wherein the bolus calculator is configured to: receive, through the input terminal (46), a time series of blood glucose values (the data collection protocols module (70) in software (50) is used in system (10) to provide the collection of tissue glucose measurement as a function of time via sensor (48) and device interface (46)) (Examples of data collection protocols that may be available in the data collection protocols module 70 include, but are not limited to, one or more data collection protocols that provide for the collection of patient blood or tissue glucose measurements as a function of time; parag.[0075], lines 1-5) (The processor 34 of the client computer 14 provides information to, or receives information from, an external device 48, such as in the form of a patient data measurement and/or collection device, via the device interface 46. Examples of the patient data measurement and/or collection device 48 may include, but should not be limited to, a blood or tissue glucose sensor or other glucose measurement device; parag. [0066], lines 1-8), retrieve at least one known pulse response (glucose drop) representing an active profile of at least one insulin (the glucose drop is directly proportional to insulin) (parags. [0205]- [0206]), convolute the time series of blood glucose values with the at least one known pulse response to determine the bolus of insulin (equation (20)) (parag. [0208]), and provide the bolus of insulin through the output terminal (20) (The disease management components include: personal computers, centralized databases for data management, algorithms providing procedures for managing pump infusion based on user inputs, glucose measurements, and insulin-delivered amounts, user inputs via user interface, measurements, tests, etc., healthcare professional (HCP) inputs via user interface, measurements, tests; and smart insulin pumps, smart blood glucose (bG) meters, and other handheld devices which may be either integrated or standalone devices that function independently; parag. [0057], lines 10-19).
Regarding Claim 18, Thukral discloses the bolus calculator of claim 17, and further discloses wherein the bolus calculator is configured to consider a dead time in the time series, the dead time being determined at least in part by a delay caused due to measuring blood glucose measurement of capillary blood of a human body (the software is fully capable of considering a dead time that is the time when glucose is measured at time K as seen in equation (20)) (This happens when the following conditions are met: no bG condition which occurs on non-availability of glucose measurement due to measurement delays (e.g., at the start of the experiment, if it occurs at all); parag. [0160], lines 11-15).
Regarding Claim 19, Thukral discloses the bolus calculator of claim 17, and further discloses wherein the bolus calculator is configured to calculate the bolus for a specific type of insulin or for a selected type of insulin selected from a plurality of types of insulin (the software is fully capable of selecting a patient specific insulin therapy (select type of insulin)) (the present invention provides a systematic tool that directly addresses the need to determine patient specific insulin therapy; parag. [0050], first sentence).
Regarding Claim 20, Thukral discloses the bolus calculator of claim 17, and further discloses wherein the bolus calculator is configured to store patient specifics of a patient and use the patient specifics in determining the bolus (illustratively, the patient-specific data that is collected according to any of the various data collection protocols is stored in the database 24 (FIG. 2); parag. [0071], lines 25-27).
Regarding Claim 21, Thukral discloses the bolus calculator according to claim 20, and further discloses wherein the bolus calculator is configured to store a characteristic map that maps (i) a plurality of stored pulse responses (glucose drop) for one or more types of insulin (parag. [0078]) to (ii) sets in a plurality of sets of patient specifics, wherein the patient specifics of the patient is a set in the plurality of sets of patient specifics (parag. [0071], lines 12-30).
Regarding Claim 22, Thukral discloses the bolus calculator according to claim 20, wherein the bolus calculator is configured to convolute (i) all selectable types of insulin for the patient specifics of the patient (patient specific in the data collection protocols module (70)) (ii) with the time series of measured blood glucose values, and select a most appropriate type of insulin (the software is fully capable of convolute with the time series the measured glucose at time K to determine the appropriate type of insulin using equation 20) (parag. [0050], first sentence) (parag. [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783